DETAILED ACTION
Claims 1-2, 6-11, 15-18, 20, and 22 are presented for examination, wherein claims 1-2 and 10-11 are currently amended. Claims 3-5, 12-14, 19, and 21 are cancelled.
The 35 U.S.C. § 103 rejection of claims 1-2, 6-11, 15-18, 20, and 22 over Li is withdrawn as a result of the amendments to claims 1 and 10, from which the other claims depend.
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection. Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114. Applicant's submission filed on January 27, 2022 has been entered.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1.	Determining the scope and contents of the prior art.
2.	Ascertaining the differences between the prior art and the claims at issue.
3.	Resolving the level of ordinary skill in the pertinent art.
4.	Considering objective evidence present in the application indicating obviousness or nonobviousness.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary. Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 1-2, 6-11, 15-18, 20, and 22 are rejected under 35 U.S.C. 103 as being unpatentable over Hosoya et al (US 2013/0216911).
Regarding newly amended independent claim 1, Hosoya teaches cathode (e.g. item 21) for use in lithium-ion secondary batteries (e.g. ¶¶ 0051, 79, 84-94, and 214), said cathode reading on “positive electrode,” said cathode comprising:
(1)	a cathode current collector (e.g. item 21A) composed of a conductive material such as Al, Ni, or stainless steel (e.g. ¶0085 plus e.g. Figure 2), reading on “a current collector;”
(2-3)	a cathode active material layer (e.g. item 21B) disposed on one surface or both surfaces of the cathode current collector, wherein said cathode active material layer may be a plurality of layers, said plurality of layers may contain two or more kinds of cathode materials, including
(a)	a lithium transition metal complex phosphate active material, represented by LiaFe1-bM1b(PO4)c, wherein M may be one or more of Mg, Ti, Al, and Zr and 0 ≤ a < 2, 0 ≤ b < 0.8, and 0 ≤ c < 2 plus
(b)	a lithium-containing compound, such as LixCoO2, 
where said plurality of layers of said cathode active material layer may be two layers and each of said two layers may contain both of said lithium transition metal complex phosphate active material and said lithium-containing compound active material (e.g. ¶¶ 0052-53, 61-68, 85 and 87-88 plus e.g. Figure 2), wherein said cathode active material layer composed of two layers indicates said two layers are directly adjacent to one another, reading on the limitations (2) “a first active material layer comprising a first active material;” (3) “a second active material layer,” as claimed; and, “the first active material layer is coated on at least one surface of the current collector and the second active material active is coated on the first active material layer so that the first active material layer is arranged between the current collector and the second active material layer,”
said lithium transition metal complex phosphate active material represented by LiaFe1-bM1b(PO4)c, wherein M may be one or more of Mg, Ti, Al, and Zr and 0 ≤ a < 2, 0 ≤ b < 0.8, and 0 ≤ c < 2 (e.g. supra), reading on “the first active material layer comprises compounds represented by Chemical Formula 2: 
LiyM2eFe1-ePO4-f	Chemical Formula 2

wherein M2 represents at least one selected from the group consisting of aluminum, magnesium, titanium, zirconium, calcium, and bismuth,” 
said stoichiometric ranges of 0 ≤ a < 2, 0 ≤ b < 0.8, and 0 ≤ c < 2 (e.g. supra) severably establishing a prima facie case of obviousness of each of the claimed ranges, reading on “the values of y, e and f are respectively in the following ranges: 0.9 ≤ y ≤ 1.1, 0 < e ≤ 0.01, -0.1 ≤ f ≤ 0.1,” see also e.g. MPEP § 2144.05(I).

Hosoya teaches said cathode active material layer may be a plurality of layers, said plurality of layers may contain two or more kinds of cathode materials, including said lithium transition metal complex phosphate active material, represented by LiaFe1-bM1b(PO4)c, wherein M may be one or more of Mg, Ti, Al, and Zr and 0 ≤ a < 2, 0 ≤ b < 0.8, and 0 ≤ c < 2 plus said lithium-containing compound, such as LixCoO2, where said plurality of layers of said cathode active material layer may be two layers and each of said two layers may contain both of said lithium transition metal complex phosphate active material and said lithium-containing compound active material (e.g. supra), but does not expressly teach the property “a differential scanning calorimetry (DSC) of a two-layered structure of the first active material layer and the second active material layer has a temperature corresponding to an exothermic peak beyond 301 °C.”
However, Hosoya teaches a two-layered cathode active material structure with a substantially identical composition (e.g. supra, compared with instant specification, at e.g. ¶¶ 0018, 70-71, 73-78, 101-102, and 105-112), establishing prima facie case of obviousness of the claimed limitation, see also MPEP § 2112.01.
Regarding claim 2, Hosoya teaches the cathode of claim 1, wherein said cathode active material layer may be disposed on both surfaces of said cathode current collector, wherein said cathode active material layer may be a plurality of layers, where said plurality of layers of said cathode active material layer may be two layers and each of said two layers may contain both of said lithium transition metal complex phosphate active material and said lithium-containing compound active material (e.g. supra), reading on “the first active material layer is coated on at least an upper surface and a lower surface of the current collector.”
Regarding claim 6, Hosoya teaches the cathode of claim 1, wherein particles of said lithium transition metal complex phosphate active material may be coated with a carbon material coating layer (e.g. ¶0060), reading on “the compound represented by the chemical formula 2 is a carbon-coated compound.”
Regarding claim 7, Hosoya teaches the cathode of claim 1, wherein said lithium transition metal complex phosphate active material, represented by LiaFe1-bM1b(PO4)c, wherein M may be one or more of Mg, Ti, Al, and Zr in stoichiometric amount in the range of 0 ≤ b < 0.8 (e.g. supra), establishing a prima facie case of obviousness of the claimed range, reading on “the content of any one of M2 elements is in the range of 10 ppm to 3000 ppm, based on the total weight of the compound represented by the chemical formula 2,” see also e.g. MPEP § 2144.05(I).
Regarding claims 8-9, Hosoya teaches the cathode of claim 1, wherein said lithium-containing compound may be LixCoO2 (e.g. supra), wherein x may be understood to include 1, reading on “the second active material layer comprises a second active material” (claim 8) and “the second active material is selected from at least one of lithium cobalt oxide, transition metal element doped lithium cobalt oxide, metal oxide coated lithium cobalt oxide, and combinations thereof” (claim 9).
Regarding claim 20, Hosoya teaches the cathode of claim 1, wherein Hosoya teaches said cathode active material layer may be a plurality of layers, said plurality of layers may contain two or more kinds of cathode materials, including said lithium transition metal complex phosphate active material, represented by LiaFe1-bM1b(PO4)c, wherein M may be one or more of Mg, Ti, Al, and Zr and 0 ≤ a < 2, 0 ≤ b < 0.8, and 0 ≤ c < 2 plus said lithium-containing compound, such as LixCoO2, where said plurality of layers of said cathode active material layer may be two layers and each of said two layers may contain both of said lithium transition metal complex phosphate active material and said lithium-containing compound active material (e.g. supra), but does not expressly teach the property “a differential scanning calorimetry (DSC) heat release of a two-layered structure of the first active material layer and the second active material layer is less than 1250J/g.”
However, Hosoya teaches a two-layered cathode active material structure with a substantially identical composition (e.g. supra, compared with instant specification, at e.g. ¶¶ 0018, 70-71, 73-78, 101-102, and 105-112), establishing prima facie case of obviousness of the claimed limitation, see also MPEP § 2112.01.

Regarding claims 10-11, 15-18, and 22, Hosoya is applied as provided supra, with the following modifications:
Regarding newly amended independent claim 10, Hosoya teaches said lithium-ion battery containing said positive electrode (e.g. supra), reading on “lithium-ion battery.”
    
        
            
                                
            
        
    

Claims 1-2, 7-11, 16-18, 20, and 22 are rejected under 35 U.S.C. 103 as being unpatentable over Sikha et al (US 2016/0013480).
Regarding newly amended independent claim 1, Sikha teaches a multi-layer cathode for use in lithium-ion batteries (e.g. ¶¶ 0004-10, 21-24, 27, and 32), reading on “positive electrode,” said cathode comprising:
(1)	a current collector (e.g. item 113) composed of e.g. aluminum (e.g. ¶¶ 0029 and 34-35 plus e.g. Figure 2A-C and 3), reading on “a current collector;”
 (2)	a first cathode material layer (e.g. item 210) comprising particles of a first active material, such as LiFePO4 variants like LiFe1-xMgxPO4, directly on a top surface of said current collector (¶¶ 0030, 38-41, 43-44, and 63 plus e.g. Figure 2A-C and 3), reading on “a first active material layer comprising a first active material;” and,
(3)	a second cathode material layer (e.g. item 220) comprising particles of a second active material, said second cathode material layer directly on a top surface of said first cathode material layer, wherein said second active material may be a different active material than that of said first active material and one of the options of cathode active material is e.g. LiCoO2 (¶¶ 0030, 41, 43-44, 53, 63 plus e.g. Figure 2A-C and 3), reading on “a second active material layer,”
wherein said first active material is directly on said top surface of said current collector and second cathode material layer is directly on said top surface of said first cathode material layer (e.g. supra), reading on “the first active material layer is coated on at least one surface of the current collector and the second active material active is coated on the first active material layer so that the first active material layer is arranged between the current collector and the second active material layer” and
wherein said first active material may be said LiFePO4 variants like said LiFe1-xMgxPO4 (e.g. supra), reading on “the first active material layer comprises compounds represented by Chemical Formula 2: 
LiyM2eFe1-ePO4-f	Chemical Formula 2

wherein M2 represents at least one selected from the group consisting of aluminum, magnesium, titanium, zirconium, calcium, and bismuth,”
wherein the stoichiometric amounts of Li and O in LiFe1-xMgxPO4 are 1 and 4 respectively, severably establishing a prima facie case of obviousness of each of the claimed ranges, reading on “ the values of y … and f are respectively in the following ranges: 0.9 ≤ y ≤ 1.1 … -0.1 ≤ f ≤ 0.1” in “LiyM2eFe1-ePO4-f,” see also e.g. MPEP § 2144.05(I).

Sikha teaches said LiFe1-xMgxPO4 is a variant of LiFePO4, so Mg must be present such that the amount of x must be greater than zero, but does not expressly teach the range. However, in the chemical formula, it is listed subsequent to Fe, so by convention should have an equal or smaller relative amount than Fe, so would be obvious to use in a stoichiometric amount of 0.5 or less, for a range of Mg of greater than zero and 0.5 or less, establishing a prima facie case of obviousness of the claimed range, reading on “the values … e … in the following ranges … 0 < e ≤ 0.01 …,” see also e.g. MPEP § 2144.05(I),
alternatively, Sikha teaches said LiFe1-xMgxPO4 is a variant of LiFePO4, so Mg and Fe must both be present such that the stoichiometric amount of x must be greater than zero and less than 1, establishing a prima facie case of obviousness of the claimed range, reading on “the values … e … in the following ranges … 0 < e ≤ 0.01 …,” see also e.g. MPEP § 2144.05(I).

Sikha teaches said first cathode material layer comprising said first active material, which may be LiFePO4 variants like LiFe1-xMgxPO4 and said second cathode material layer comprising said second active material directly on said top surface of said first cathode material layer, wherein said second active material may be said LiCoO2 (supra), but does not expressly teach the limitation “a differential scanning calorimetry (DSC) of a two-layered structure of the first active material layer and the second active material layer has a temperature corresponding to an exothermic peak beyond 301 °C.”
However, Sikha teaches a two-layered cathode active material structure with a substantially identical composition (e.g. supra, compared with instant specification, at e.g. ¶¶ 0018, 70-71, 73-78, 101-102, and 105-112), establishing prima facie case of obviousness of the claimed limitation, see also MPEP § 2112.01.
Regarding claim 2, Sikha teaches the cathode of claim 1, wherein an embodiment provides for a dual sided electrode (e.g. ¶¶ 0025 and 27 plus e.g. Figure 1A), wherein it is understood that in said dual sided electrode, the taught structure provided supra would be on each opposite side of said current collector, so that said first cathode material layer would be directly on each opposite surface of said current collector, reading on “the first active material layer is coated on at least an upper surface and a lower surface of the current collector.”
Regarding claim 7, Sikha teaches the cathode of claim 1, wherein said stoichiometric amount of Mg is greater than zero and 0.5 or less, establishing a prima facie case of obviousness of the claimed range, reading on “the content of any one of M2 elements is in the range of 10 ppm to 3000 ppm, based on the total weight of the compound represented by the chemical formula 2,” see also e.g. MPEP § 2144.05(I),
alternatively, Sikha teaches said stoichiometric amount of Mg is greater than zero and less than 1, establishing a prima facie case of obviousness of the claimed range, reading on “the content of any one of M2 elements is in the range of 10 ppm to 3000 ppm, based on the total weight of the compound represented by the chemical formula 2,” see also e.g. MPEP § 2144.05(I).
Regarding claims 8-9, Sikha teaches the cathode of claim 1, wherein said second active material is e.g. LiCoO2 (e.g. supra), reading on “the second active material layer comprises a second active material” (claim 8) and “the second active material is selected from at least one of lithium cobalt oxide, transition metal element doped lithium cobalt oxide, metal oxide coated lithium cobalt oxide, and combinations thereof” (claim 9).
Regarding claim 20, Sikha teaches the cathode of claim 1, wherein said first cathode material layer comprising said first active material, which may be LiFePO4 variants like LiFe1-xMgxPO4 and said second cathode material layer comprising said second active material directly on said top surface of said first cathode material layer, wherein said second active material may be said LiCoO2 (supra), but does not expressly teach the limitation “a differential scanning calorimetry (DSC) heat release of a two-layered structure of the first active material layer and the second active material layer is less than 1250J/g.”
However, Sikha teaches a two-layered cathode active material structure with a substantially identical composition (e.g. supra, compared with instant specification, at e.g. ¶¶ 0018, 70-71, 73-78, 101-102, and 105-112), establishing prima facie case of obviousness of the claimed limitation, see also MPEP § 2112.01.

Regarding claims 10-11, 16-18, and 22, Sikha is applied as provided supra, with the following modifications:
Regarding newly amended independent claim 10, Sikha teaches said lithium-ion battery containing said positive electrode (e.g. supra), reading on “lithium-ion battery.”

Claims 6 and 15 are rejected under 35 U.S.C. 103 as being unpatentable over Sikha et al (US 2016/0013480), as provided supra, and further in view of Hosoya et al (US 2013/0216911).
Regarding claim 6, Sikha teaches the cathode of claim 1, wherein said first cathode material layer may comprise said particles of said first active material, such as LiFePO4 variants like LiFe1-xMgxPO4, as provided supra, but does not expressly teach said first active material “is a carbon-coated compound.”
However, Hosoya teaches a secondary battery with a lithium-phosphate cathode active material, wherein said lithium phosphate cathode active material may be represented by LiaFe1-bM1b(PO4)c, M may be one or more of Mg, Ti, Al, and Zr and 0 ≤ a < 2, 0 ≤ b < 0.8, and 0 ≤ c < 2 (e.g. ¶¶ 0013-18, 52-53, 61-68, and 85-94).
Further, Hosoya teaches particles of said lithium-phosphate cathode active material may further include a coating layer composed of a carbon material, since said carbon material coating layer reduces the electrical resistance of said particles of active material (e.g. ¶¶ 0060, 73, and 254).
As a result, it would have been obvious to coat said particles of said first active material of Sikha with said carbon material coating layer of Hosoya, since Hosoya teaches said carbon material coating layer reduces the electrical resistance of said particles of active material.
Sikha as modified reading on “the compound represented by the chemical formula 2 is a carbon-coated compound.”

Regarding claim 15, Sikha and Hosoya are applied as provided supra.
Response to Arguments
Applicant’s arguments with respect to claims 1-2, 6-11, 15-18, 20, and 22 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Pan et al (US 2011/0123866).
Any inquiry concerning this communication or earlier communications from the examiner should be directed to YOSHITOSHI TAKEUCHI whose telephone number is (571)270-5828. The examiner can normally be reached M-F, 9-6.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, MILTON CANO can be reached on 313-446-4937. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/YOSHITOSHI TAKEUCHI/Primary Examiner, Art Unit 1723